DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments, see pages 8-9 of the remarks filed 12/22/2021, are persuasive as to the point that the prior art fails to teach or render obvious a process for producing a multilayer coating onto a fiber-reinforced composite material including the step of applying a first clearcoat composition 1 onto the basecoat layer to form a first clearcoat layer 1 and curing the layers formed in steps i., ii. and the first clearcoat layer at a temperature of at least 80 °C and subsequently applying a second clearcoat composition 2 onto the thus cured layers to form a clearcoat layer 2 and curing clearcoat layer 2 at a temperature of more than 25 °C to less than 60 °C for 10 to 40 min; or directly applying the clearcoat composition 2 onto the basecoat layer to form a single clearcoat layer 2 and curing the single clearcoat layer 2 at a temperature of more than 25 °C to less than 60 °C for 10 to 40 min followed by curing the primer, basecoat and clearcoat layer 2 at a temperature of at least 80 °C as to the context of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BG/
/LAN VINH/Primary Examiner, Art Unit 1713